DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 2/04/2022 in response to the Office Action of 8/5/2021 is acknowledged and has been entered.  Claims 1-3, 5-7 are pending. Claims 1, 5-7 remain withdrawn.   Claim 2 has been amended.  Claims 2-3 are pending and examined in view of the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for the recitation of “using a panel to determine protein expression” to determine concentration (step c) after performing ELISA (step b).  The scope of the claim is vague as is not clear as to what “panel” to determine protein expression refers to and how it relates to the ELISA of step b.   The identification of “panel” by functionality of determine protein expression makes it unclear as to what structures are required to be included.  The specification only discloses using commercial antibodies in commercial sandwich ELISA assays to determine protein concentration  for each of the marker and does not provide a definition of “panel”.   
For the purpose of this examination “using a panel” to determine protein concentration (step c) is interpreted as perfuming ELISA assays for the claimed biomarkers with antibodies as probes to determine protein concentration. Appropriate correction and clarification is needed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3 are rejected under 35 U.S.C.101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between altered FLT3LG, SAA1, CC3 and VCAM-1  levels/concentrations in blood in response to exposure to a radiation dose. The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action.
Also, the claim is directed to an abstract idea, because the steps of “standardizing”, “transforming a concentration to produce a score”, “determining the radiation dose based on a prediction score” and “triaging a patient” ,   read on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    See MPEP2106.04(a)(2). \Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. While a reference to transforming concentration data via an algorithm, this relates to data manipulation, which is a mental step.  Further, while a reference is made to usinq a panel to determine expression of FLT3LG, SAA1, CC3, and VCAM-1 to determine protein concentration, if panel refres to antibodies, this, results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  
In addition, claim 2 recites the additional step of administering a treatment. However, the treatment is not particular, constitutes a recitation at a high level of generality and  treatment and is instead merely instructions to “apply” the exception in a generic way.  MPEP 2106.05(a). The treatment is also conditional on the determining of radiation dose exposure, thus treatment is not as administered to patients predicted not have been exposed to ionizing radiation which is analogous to doing nothing as a result of the assay measurement (this could read on taking no further action); therefore does not set forth a practical application that is significantly more than the natural principle itself.  There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
In particular, the step of obtaining a blood sample and conducting an enzyme- linked immunosorbant assay (ELISA) with antibody probes is taught in the prior art, well understood, purely conventional and routinely taken by others as cited below and in addition see Kingsmore et al (Nature Reviews, 2006; pages 1-11, whole publication) Kim et al (2013; Science Reports 3:2234 pages 17, see abstract Figs 1-6)  Hall et al ( Conf Proc. 2010 August 3;1779-1782 see abstract); Osterfeld et al (PNAS 2008,vol 105 no:52 20637-20640, see abstract, Fig 1-3).  In addition, triaging based on the predicted radiation dose with algorithms comprising biomarker concentrations is well known routine and conventional see Sullivan et al (Health Phys 2013; 105(1-6) see Figure 3), US 20140315742 see [0154] [0158]Fig 23;).  Further, Applicant acknowledges on record that ELISA for measuring the concentration of each marker are commercially available; also used by Applicant [0069]-[0072].  
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic binding assay recited in the claim is a routine and conventional test used to measure biomarkers.  The dependent claim also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies as cited below. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Response to Applicant Arguments.
Applicant arguments have been considered but not found persuasive.
Applicant contends that newly added limitations of triaging in step g “triaging the patient according to (1) patients not exposed to ionizing radiation, (2) patients exposed to 1 Gy of ionizing radiation, (3) patients exposed to 2 Gy of ionizing radiation, (4) patients exposed to 3 Gy of ionizing radiation, and (5) patients exposed to  6 Gy of ionizing radiation; and step h) administering an appropriate treatment to a patient based on the predicted on the amount of exposure to ionizing radiation, and not administering treatment to a patient predicted to not have been exposed to ionizing radiation are sufficient to integrate the judicial exceptions into a practical application (step 2a prong 2) but provides no arguments/explanations, thus the rejection is maintained as set forth above.  Applicant then argues that the newly added limitations in step g “triaging the patient according to (1) patients not exposed to ionizing radiation, (2) patients exposed to 1 Gy of ionizing radiation, (3) patients exposed to 2 Gy of ionizing radiation, (4) patients exposed to 3 Gy of ionizing radiation, and (5) patients exposed to  6 Gy of ionizing radiation are additional elements that amount to significantly more than the judicial exception under step 2B, because  “the present specification teaches that the claimed method results in determining: "correct dose groups (0, 1, 2, 3, and 6 Gy) with 90-100% accuracy on day 1 and with 100% accuracy on day 5 after exposure" (page 4, paragraph [0013])”.   In response to this argument,  it is initially noted that accuracy noted that  a dose determination on day 1 or 5 is not recited in the claims. Further, the judicial exception itself is not patentable i.e. triaging and  determining  biomarker concentrations with probes is  be considered under step 2A prong 2 as insignificant extra solution activity (mere data gathering) and under step 2B as use of a conventional assay for detecting protein markers as cited below.  Even more the step of triaging (g)  is routine and conventional as cited above and in addition see Sullivan et al (see Fig.3) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 2 is  rejected under 35 U.S.C. 103 as  being unpatentable over  Blakely et al. (US 2012/0329070, of record in view of Rithidech et al., (Int. J. Radiat.Biol., vol.85,No:5, 2009, pp432-447, of record ) VCAM1 ELISA ( RayBiotech, 2007; retrieved from https://www.raybiotech.com/mouse-vcam-1-elisa-kit-for-serum-plasma-cell-culture-supernatant/, of record) and CC3 ELISA (Alpha Diagnostic International, 1996; Mouse C3 cat#6270 insert retrieved from https://www.4adi.com/render.cz?method=searchProducts&categoryId=&keywords=6270%20, of record) and in further view of 

Claims of this invention are drawn to a method for determining the radiation dosage received by a patient, comprising the steps of: (a) obtaining a blood sample from a patient; (b) conducting an enzyme-linked immunosorbant assay (ELISA) on the sample;(c) determining the FLT3LG, SAA1, CC3, and VCAM-1 protein concentrations in the patient blood sample usinq a panel  to determine protein expression of FLT3LG, SAA1, CC3, and VCAM-1; (d) standardizing the protein concentration amounts for each protein; (e) transforming said protein concentration amounts through the classification algorithms to produce a prediction score for the dose classification of the patient sample f) determining a radiation dosage of the patient sample based on the prediction score; (g) triaging the patient according to 1) patients not exposed to ionizinq radiation, (2) patients exposed to 1 Gy of ionizinq radiation, (3) patients exposed to 2 Gy of ionizinq radiation, (4) patients exposed to 3 Gy of ionizinq radiation, and (5) patients exposed to 6 Gy of ionizinq radiation and, (h) administering an appropriate treatment to  the patient based on the predicted on the amount of exposure to ionizing radiation, and not administering treatment to  the patient if the patient is predicted to not have been exposed to ionizing radiation.
Blakely et al teach throughout the patent and especially in Abstract, methods for assessing radiation injury and exposure in a subject comprising: 
obtaining a blood sample [0007], using commercial antibodies in sandwich ELISA assays [0072][0073][0079], protein arrays, Luminex microsphere based immunoassays [0008]  to measure the levels/concentration  of at least 2 ionizing radiation responsive biomarkers selected from different pathways [0050]  also referred as bio dosimeters [0006] including the acute phase protein  Serum Amyloid A aka SAA aka Serum amyloid A-1 (see https://www.uniprot.org/uniprot/P0DJI8) [0057][0082] Fig.9, [0050] and including the plasma cytokine Flt-3-ligand aka FLT3LG (see https://www.uniprot.org/uniprot/P49771) [0012][0050][0056].  As a sandwich ELISA uses capture and detection antibodies probes specific to each bio dosimeters,  Blakely et al teach  using a panel to detect and determine the protein concentration i.e. antibody probes to least 2 ionizing radiation responsive biomarkers i.e. SAA,  FLT3LG.  Blakely et al teach samples are diluted to an equal protein amount per well which reads on the instant standardizing the protein concentration amounts for each protein, absent a definition of “standardizing” [0091]. Blakely et al further teach (e) transforming said protein concentration amounts through classification algorithms to produce prediction scores for the dose classification of the patient sample.  In particular, Blakely et al teach correlating the radiation dose with radiation responsive biomarker concentrations (see for example Fig. 9) and using algorithms to  transforming said protein concentration amounts  to generate a dose prediction model for body irradiation dose classification [0136][0085].  
Blakely et al also disclose using  multi-variant discriminant analysis  to analyze data from different combination of biomarkers to separate radiation exposed individuals  and  to calculate higher or lower probabilities for each individual belonging to a subgroup  and assigning the subject to the group based on the higher probability which altogether reads on the instant producing prediction scores, absent a definition in the specification.   Blakely et al teach  f) determining the radiation dosage of the patient sample from dose response calibration curve for multiple radiation responsive biomarkers [0136][0137], wherein the calibration curve correlated observed radiation doses as compared to predicted radiation doses of 0, 1, 2, 3, 4, 6 Gy  thus suggesting to one of ordinary skill the calibration curve allows for discrimination between 1) patients not exposed to ionizinq radiation, (2) patients exposed to 1 Gy of ionizinq radiation, (3) patients exposed to 2 Gy of ionizinq radiation, (4) patients exposed to 3 Gy of ionizinq radiation, and (5) patients exposed to 6 Gy of ionizinq radiation (Fig 20) (step g). wherein a progressive increase in the number of biomarkers from 1 to 4 improved the ability to discriminate control from exposed [0084]. Blakely et al teach the assessment of radiation exposure and injury is a triaging tool to enhance radiation exposure discrimination and exposure for determining treatment on a subject by subjects basis, (Abstract ) for triaging suspected over exposed individuals that require immediate treatment [0003[0048], which reads on triaging according to the radiation dose.   
While Blakely et al teach various combination of dose responsive biomarkers, Blakely et al is silent regarding vascular cell adhesion molecule 1 (aka VCAM1) and CC3. 
Rithidech et al., teach throughout the publication and especially in Abstract using two dimensional electrophoresis gel coupled with mass spectrometry for quantitative analysis of blood samples.(Abstract) to detect alteration in expression levels of proteins in blood plasma of subjects after exposing to radiation, as indicative of radiation exposure.  Rithidech et al., teach both complement component 3 and vascular cell adhesion molecule 1 are significantly altered between mice exposed to 0 and 3 GY at day 7 (table II c., page 442),  suggesting that expression levels may be indicative of radiation exposure.  
VCAM1 ELISA discloses a sandwich  ELISA kit comprising antibodies specific to VCAM1 for detecting and measuring VCAM1 in blood by optical density (see page 4) 
CC3 ELISA discloses a sandwich ELISA kit comprising antibodies specific to CC3 for detecting and measuring CC3 protein concentration in blood by optical density using TMB substrate.
It would have been prima facie obvious, before the effective filing date of the claimed invention, to modify the method of Blakely et al  comprising measuring at least 2 biomarkers i.e. Serum Amyloid A and FLT3LG and measure additional radiation responsive biomarkers as taught in Rithidech et al.,  using commercial ELISA’s as taught in CC3 ELISA and VCAM1 ELISA respectively, to determine CC3 and VCAM1 concentrations in blood, with a reasonable expectation of success that a dose response calibration curve i.e. at 0, 1, 2, 3, 4, 6 Gy  can be obtained for the combination of Serum Amyloid A and FLT3LG of Blakely et al  with CC3 ELISA, VCAM1 ELISA of Rithidech et al.,  because the markers of Rithidech  are also radiation responsive biomarkers and because Blakely et al suggest any at least two radiation-responsive biomarkers but not limited to the markers listed in [0050] can be measured for performing the methods wherein progressive increase in the number of biomarkers is desirable for improved ability to discriminate control from radiation exposed [0084].
As the markers of Blakely et al and the markers of Rithidech et al. are radiation-responsive having expression levels indicative of radiation exposure, combining the markers would have been obvious and one would have been motivated to test the combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 
One would be motivated to determine the radiation dosage received by a patient as taught in Blakely et al wherein the radiation responsive protein panel includes CC3 ELISA and VCAM1 as taught in Rithidech et al.,  to allow for early assessment and triaging according to the predicted radiation dose 0, 1, 2, 3, 4, 6 Gy  as taught in Blakely et al for prompt and appropriate treatment for patients exposed to 1 Gy of ionizinq radiation, patients exposed to 2 Gy of ionizinq radiation, patients exposed to 3 Gy of ionizinq radiation, and (5) patients exposed to 6 Gy of ionizinq radiation, or no treatment for patients not exposed to ionizinq radiation.  
One would also be motivated to determine the concentration of  Serum Amyloid A and FLT3LG  in blood as taught in CC3 ELISA and VCAM1 ELISA with commercially available ELISA’s that provide optimized reagents to save time and for improved reproducibility.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. multiple radiation responsive protein biomarkers of Blakely et al.  and Rithidech et al., according to known methods for dose response calibration curves that allow for dose assessment and triaging as taught in Blakely et al.    that is ready for improvement to yield predictable results for diagnostic utility to enhance radiation exposure discrimination to allow triaging and treatment according the radiation dose.  

Claim 3 is rejected under 35 U.S.C. 103 as  being unpatentable over  Blakely et al. and  Rithidech et al., in view of VCAM1 ELISA and CC3 ELISA as applied to claim 2, in further view of SAA1 ELISA  (Alpco Immunoassay 2010;cat#41-SAAMS-E01, retrieved from http://www.stemcell.so/article-933.html and https://s3.amazonaws.com/alpco-docs/41/41-SAAMS-E01.pdf) and FLT3LG ELISA (retrieved from https://www.rndsystems.com/products/mouse-rat-flt-3-ligand-quantikine-elisa-kit_mfk00; 1993 see publication citing the kit as evidence for prior art date).
Blakely et al. and  Rithidech et al., VCAM1 ELISA and CC3 ELISA are relied upon as in the 103 ejection above. 
While Blakely et al teach ELISA’s for measuring the concentrations of Serum Amyloid A and FLT3LG, Blakely et al is silent as to the details of ELISA kits measurements by optical density.
FLT3LG ELISA discloses measuring Flt-3-ligand in blood by optical density (see page 7). 
SAA1 ELISA discloses measuring SAA1 in blood (see page 4) by optical density with for example a TMB substrate (see page 2) 
It would have also been prima facie obvious, before the effective filing date of the claimed invention, to determine Serum Amyloid A and FLT3LG concentration in the method of Blakely et al. and  Rithidech et al., in view of VCAM1 ELISA and CC3 ELISA by optical density with the method of SAA1 ELISA and FLT3LG ELISA  respectively.  
One would be motivated to do so because such ELISA kits  were commercially available and provided reagents/instructions for determining concentrations with optimized reagents  for user convenience and to save time. 
Response to applicant arguments.
Applicant arguments have been considered but not found persuasive.
Applicant argues that neither Blakely et al. or/and  Rithidech et al teach, suggest or motivate the newly added limitations of triaging in step g “triaging the patient according to (1) patients not exposed to ionizing radiation, (2) patients exposed to 1 Gy of ionizing radiation, (3) patients exposed to 2 Gy of ionizing radiation, (4) patients exposed to 3 Gy of ionizing radiation, and (5) patients exposed to  6 Gy of ionizing radiation.  
In response to this it is noted that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).  In this case, in contrast to applicant statement, Blakely et al. teach a calibration dose for dose classification of 0, 1,2,3,4,5,6 Gy for triaging, early assessment of injury and treatment as explained in the rejection above. Therefore  Blakely et al. suggests to one of ordinary skill that an accurate discrimination of radiation dose i.e. 0, 1,2,3,4,5,6 Gy has clinical significance for informed medical response. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics.... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Thus, the instant specification may provide an adequate written description of  the genus “a panel for determining protein concentration for FLT3LG,SAA1, CC3 and VCAM-1”  per Lilly by structurally describing a representative number of genetic probes panels capable of detecting  FLT3LG,SAA1, CC# and VCAM-1 or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does not describe a method for performing an ELISA on a blood sample using a panel for determining protein concentration for FLT3LG,SAA1, CC3 and VCAM-1FLT3LG,SAA1, CC3 and VCAM-1 in a manner that satisfies either the Lilly or Enzo standards. The specification does not provide the complete structure of a panel nor does the specification provide any partial structure of such panel nor any physical or chemical characteristics of antagonists, nor any functional characteristics coupled with a known or disclosed correlation between structure and function.  Therefore, it necessarily fails to describe a "representative number" of such panel species.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
The specification discloses one species: antibodies that are used as probes in ELISA assays to determine the concentration of each of the claimed biomarkers.  
Thus, the specification does not provide an adequate written description of the genus “panel”  that are required to practice the claimed invention or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention.  Since the specification fails to adequately describe or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention method for performing an ELISA on a blood sample using  a panel of genetic probes for detecting and determining protein concentration for FLT3LG,SAA1, CC3 and VCAM-1, it also fails to adequately describe the claimed method or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Response to applicant Arguments
Applicant arguments have been considered but not found persuasive.
Applicant argues that the rejection is enablement and by deleting "genetic probes" from the panel,  Applicants assert the claims comply with the enablement requirement.  It is initially noted that applicant arguments are not on point as the rejection pertained to Written description.  In addition, by deleting "genetic probes" the genus panel is broader and only defined by functional limitations.  The rejection is maintained as set forth above.
 Conclusion
All other objections and rejections recited in the Office Action of 8/5/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641